It seemed that if a copyholder did not come to perform the services, although often requested, and still delayed, although he did not absolutely refuse, still he forfeited the land, 42 E., 3, 25. But Ashley, Serj., said that at P. 26 Eliz. this point was settled in a case, on a demand of services, when the tenant said: These services that you do require, it isdoubtful whether you have a right to them or no. And until it be resolvedby the law whether *they be due or no, I will not pay them. And it was adjudged that such a refusal does not occasion a forfeiture; because it would be a very great inconvenience if the lord could allege any service to be due which he pleased, and thus compel a tenant to forfeit the land by a refusal.